Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Not Based on Prior Art
Claims 1 – 10, 12 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It appears from the claim listing filed 2/26/21 (below)

    PNG
    media_image1.png
    661
    860
    media_image1.png
    Greyscale

sic, “1 – 10 and 12 - 14”?] are pending (Remarks, 2/26/21, at p 5) and that “Claims 2 – 10, 11 – 14 depend on claim 1” [sic, “2 – 10, 12 – 14”?].  Accordingly, insofar as Applicant apparently relieves at least one cancelled claim has not be cancelled, it is unclear whether Applicant believes claims 1 – 10, 12 – 14 are pending.  This rejection may be overcome by explicitly stating that claims 1 – 10 and 12 – 14 are the only pending claims, or explain why claim 11 is still pending and not cancelled.
	 
Claims 1 – 10, 12 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites separating the[water that had been treated with microorganisms in a suspended growth and/or moving bed in one or more biological process reactors or zones including at least one anoxic or anaerobic reactor or zone] to produce a sludge and an effluent, wherein the separating step includes filtering “the water” through a particular membrane, “or” the effluent is filtered through a particular membrane.  Claim 1 is confusing because it suggests that the water and the effluent are not the very same stream but rather independent streams.  The application as filed does not support this inference.  Accordingly, claim 1 and its dependent claims are of unreasonably imprecise scope.

reactors insofar as the recycled sludge portions must be returned to one or more of the process biological process “zones.”

Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase, upstream of filtered the” cannot be understood.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if the claim 7 “one or more reactors or zones” are those recited in claim 1, or whether additional reactors or zones in addition to those of claim 1 step (a) albeit for the same  “treating” step.  

Objection to Claims for Minor Informalities


	No claim is rejected over prior art.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152